      Case 1:18-cv-03225-RMP           ECF No. 82   filed 08/24/20   PageID.985 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON




3
                                                                     Aug 24, 2020
                                                                          SEAN F. MCAVOY, CLERK


4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      CHRISTOPHER CHADWICK,
8                                                     NO: 1:18-CV-3225-RMP
                                  Plaintiff,
9                                                     ORDER OF DISMISSAL WITH
            v.                                        PREJUDICE
10
      VAMCO LTD., INC., a California
11    corporation; and AVITUS, INC., a
      Montana corporation,
12
                                  Defendants.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion for Order of

15   Dismissal of All Claims with Prejudice and without Costs, ECF No. 81. Having

16   reviewed the Motion and the record, the Court finds good cause to grant dismissal.

17   Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulated Motion for Order of Dismissal of All Claims with

19               Prejudice and without Costs, ECF No. 81, is GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 1:18-cv-03225-RMP     ECF No. 82    filed 08/24/20   PageID.986 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED August 24, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
